Title: From Alexander Hamilton to Oliver Wolcott, Junior, 6 June [1797]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York] June 6 [1797]
My Dear Sir
You some time ago put a question to me, which through hurry, I never answered—viz whether there can be any distinction between the provision in the Treaty with Great Britain respecting British debts and that respecting spoliations, as to the power of the Commissioners to re judge the decisions of the Courts. I answer that I can discover none.
I am of opinion however that in the exercise of this power two principles ought to be strenuously insisted upon. One, that The Commissioners ought not to intermeddle but where it is unequivocally ascertained, that justice cannot now be obtained through our Courts—the other that there ought to be no revision of the question of Interest where abatements were made by juries undirected by any special statutes. For it is certain that interest is capable of being affected by circumstances and that the law leaves a considerable discretion on this point with Juries. I take it for granted also that where compromises were made between Creditor & Debtor without the intervention of Courts or the injunctions of positive law, there will be no revision. This is all a very delicate subject one upon which great moderation on the part of the B Commissions is very important to future harmony.
I like very well the course of Executive Conduct in regard to the Controversy with France, and I like the answer of the Senate to the Presidents speech. But I confess I have not been well satisfied with the answer reported in the house. It contains too many hard expressions; and hard words are very rarely useful in public proceedings. Mr. Jay & other friends here have been struck in the same manner with myself. We shall not regret to see the answer softened down. Real firmness is good for every thing—Strut is good for nothing.
Last session, I sent Sedgwick, with request to communicate it to you, my project of a building tax. Inclosed is the rough Sketch. I do not know whether there was any alteration in the copy sent to him.
But the more I reflect the more I become convinced that some such plan ought to be adopted & the idea of valuation dropped—and I have also become convinced that the idea of a tax on lands ought to be deferred.
The building tax can be accommodated to the Quota-Rule. For what were intended as rates may be considered as ratios only of each individual’s tax. And then: as the aggregate of these ratios within a state is to the sum of the ratios on a particular building—so will the sum to be raised in the State be to the sum to be paid by the Owner of that building. And so the very bad business of valuations may be avoided—in general. In regard to stores, if they are comprehended, rents or valuations may be adopted & these rents may also be represented by ratios equivalent to the proportion of the specific ratios to the rents of houses to be estimated in the law.
If these ideas are not clear I will on your desire give a further explanation.

My plan of ways and means then for the present would be






Dollars


A tax on buildings equal to on Stamps including



1000000


a small percentage on policies of Insurance
{
a per Centage on collateral successionsa duty on perfumeriesa duty on hats say 5/ Cents for the commonest kind 10/ for the middle & 20 for the best to be described by the materials.
}
500.000

on Saddle Horses dollars ⅌ horse

150.000


on Salt so much as will make the whole duty 25 Cents  suppose
350.000


Dollars
2000000


I should like also a remodification of the duties on licenses to sell spiritous liquors by multiplying discriminations.
I would then open a loan for 5000000 of Dollars to be repaid absolutely within five years upon which I would allow a high interest say 8 per Cent payable quarterly & redeemable at pleasure by paying off, and I would accept subscriptions as low as 100 Dollars. In case of pressure Treasury Bills bearing a like interest may be used.
If Unfortunately War breaks then every practicable object of Taxation should at once, so as to carry our revenue in the first instance to the extent of our ability. Nor is the field narrow.
I give you my ideas full gallop & without management of expression. I hope you always understand me aright and receive my communications as they are intended in the spirit of friendly frankness.
Yrs. very truly
A H
Oliver Wolcott Esq
